Citation Nr: 9925964	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for collapse of the 
nasal airway affecting breathing, as secondary to 
septorhinoplasty, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for disfigurement of 
the nose, as secondary to septorhinoplasty, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1995 rating decision 
rendered by the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein service 
connection for a nasal disability was granted effective 
December 21, 1992.  As the criteria for evaluating the 
respiratory system contained in the Schedule for Rating 
Disabilities, 38 C.F.R. §§ 4.96, 4.97 (Schedule) was revised 
during the pendency of the veteran's appeal, a January 1998 
Board decision remanded the case to the RO for consideration 
of the new regulations as well as the old regulations.  

The United States Court of Veterans Appeals (Court) has held 
that scarring, such as that resulting from a herniorrhaphy, 
can be rated, for VA benefits purposes, as separate and 
distinct from underlying symptomatology. Esteban v. Brown, 6 
Vet.App. 259 (1994).  While in Remand status, the RO, by 
means of a July 1998 rating decision, continued a 10 percent 
disability rating for collapse of the nasal airway and 
granted an additional 10 percent disability rating for 
disfigurement of the nose due to scarring.  As this was not a 
full grant of benefits sought on appeal, the case is returned 
to the Board for further appellate consideration.  

 
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's current collapse of the nasal airway 
affecting breathing is currently manifested by difficulty 
breathing.

3.  The veteran's current disfigurement of the nose is not 
manifested by a severely disfiguring scar, marked and 
unsightly deformity of the eyelids, lips or auricles, or 
exposure of the nasal passages or nares. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating, greater than 10 
percent, for collapse of the nasal airway are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§  4.96, 
4.97, Diagnostic Code 6502 (1996), (1998).

2.  The criteria for an increased rating, greater than 10 
percent, for disfigurement of the nose are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§  4.118, 
Diagnostic Codes 6504, 7800 (1996, 1998).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran established service connection for collapse of 
the nasal airway affecting breathing, with obvious 
disfigurement of the nose, secondary to septorhinoplasty by 
means of a September 1995 rating decision as the evidence 
showed that, following a septorhinoplasty at the VA Medical 
Center in Shreveport, Louisiana, the veteran was unable to 
breath through his nose.  The RO assigned an effective date 
of December 12, 1992, the date of receipt of the veteran 
original claim, and assigned a 10 percent disability rating.  
The veteran perfected a timely substantive appeal this 
original rating.  In a Board decision of January 1998, the 
case was remanded for further development.  In a rating 
decision of July 1998, the RO established a 10 percent rating 
for disfigurement of the nose in addition to the 10 percent 
rating for collapse of the nasal airway.  As this does not 
represent a full grant of benefits, the case was returned to 
the Board for further appellate review. 

I.  Increased Rating for Collapse of the Nasal Airway

The veteran contends that his collapse of the nasal airway 
which affects his breathing is more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and that an increased 
rating is not warranted. 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The Board notes that during the pendency 
of the veteran's appeal, the schedular criteria for 
respiratory disorders was revised. The Court has held that 
for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Board will evaluate the veteran's symptomatology pursuant to 
both the criteria in effect prior to October 7, 1996, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

The veteran's collapse of the nasal airway has been rated as 
a deviation of the nasal septum Diagnostic Code 6502 Schedule 
which, under the current rating criteria, provides a 10 
percent disability rating traumatic deviation with a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Diagnostic Code 6502 does 
not provide for a rating in excess of 10 percent.  
Accordingly, an increased rating is not appropriate.  

Under the regulations in effect prior to October 7, 1996, a 
10 percent evaluation for traumatic deflection of the nasal 
septum with marked interference with breathing space under 
Diagnostic Code 6502.  As with the current regulation, the 
regulations in effect prior to October 7, 1996 do not provide 
for a schedular rating in excess of 10 percent.  Accordingly, 
an increased rating is not appropriate under the criteria in 
effect prior to October 7, 1996.   

The Board notes that the record does not reflect any request 
by the veteran that the question of entitlement to an 
increased rating for a collapsed nasal airway be referred to 
the RO for consideration by the appropriate VA officials as 
to whether an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Accordingly, as the evidence does not show that the criteria 
for an increased disability evaluation for collapse of the 
nasal airway, based on either the current or old regulations, 
is met, a rating greater than 10 percent is not warranted.  
38 C.F.R. § 4.96, Diagnostic Code 6502 (1998).  

II.  Increased Rating for Disfigurement of the Nose

The veteran contends that his disfigurement of the nose is 
more severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and that an increased rating is not warranted. 

As stated above, the severity of a disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in the VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  The veteran's disfigurement of the 
nose is currently rated as under Diagnostic Code 7800 of the 
Schedule for disfiguring scars of the head, face or neck.  
38 C.F.R. § 4.118 (1998).  Under Diagnostic Code 7800, a 10 
percent evaluation is warranted with a moderately disfiguring 
scar.  A 30 percent evaluation is appropriate with a severely 
disfiguring scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.   

Additionally, a 30 percent rating is appropriate, under the 
current rating criteria, with scars or loss of part of the 
nose which results in the exposure of both nasal passages.  
38 C.F.R. § 4.97, Diagnostic Code 6504 (1998).  Under the 
criteria in effect prior to October 7, 1996, a 30 percent 
rating is appropriate for scars of, or loss of part of, the 
nose exposing both nares.  38 C.F.R. § 4.97, Diagnostic Code 
6504 (1998).  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). The most recent VA examination of March 1998, while 
showing difficulty breathing through the nose and scarring of 
the nose, does not indicate that the veteran has severely 
disfiguring scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  
Similarly, the evidence does not show either scars or loss of 
part of the nose resulting in exposure of the nasal passages 
or nares. 

Accordingly, based on the discussion above, the Board finds 
that the criteria for an increased rating for disfigurement 
of the nose, both under the old and new criteria, has not 
been met.  38 C.F.R. §§  4.96, 4.118, Diagnostic Codes 6504, 
7800  (1996), (1998).  Accordingly, an increased rating 
greater than 10 percent for disfigurement of the nose is not 
appropriate.  



ORDER

An increased rating for a collapse of nasal airway effecting 
breathing, secondary to septorhinoplasty, is denied.  An 
increased rating for disfigurement of the nose, secondary to 
septorhinoplasty, is denied.



		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals



 

